United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-614
Issued: August 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2006 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ nonmerit decision dated July 3, 2006, which denied his request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error. Because more than one year has elapsed from the last merit decision dated March 27,
20021 to the filing of this appeal on December 26, 2006, the Board lacks jurisdiction to review
the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
consideration of the merits under section 8128(a) on the grounds that his request for
reconsideration was not timely filed and did not establish clear evidence of error by the Office.

1

This was a merit decision of the Board dated March 27, 2002 (Docket No. 00-2644). The most recent merit
decision of the Office was the December 15, 1999 decision. This decision was also issued more than one year prior
to the date of the most recent appeal to the Board.

FACTUAL HISTORY
This is the fourth appeal before the Board in this case. Appellant, a 23-year-old mail
handler, filed a traumatic injury claim on October 16, 1980 alleging that on that date he injured
his back when he slipped on a chain while lifting a heavy mailbag and fell striking his lower
back on the concrete floor. The Office accepted his claim for traumatic lumbosacral
paravertebral myofascitis and contusions of the right scapula, buttock and lumbosacral area.
Appellant stopped work on October 16, 1980 and returned to a limited-duty position on
January 5, 1981. He resigned from the employing establishment on February 25, 1981. The
Office expanded appellant’s claim on June 29, 1983 to include the conditions of herniated discs
at L3-4 and L5-S1. The Office entered him on the periodic rolls on August 12, 1983. By
decision dated October 20, 1992, the Office reduced appellant’s compensation benefits based on
his capacity to earn wages in a constructed position of electronic technician apprentice.
Appellant requested review by the Board and in a decision and order dated February 2, 1996, the
Board reversed the Office’s decision reducing appellant’s compensation benefits.2
By decision dated December 28, 1998, the Office terminated appellant’s compensation
benefits finding that he had no disability or medical residuals due to his October 16, 1980
employment injury based on the report of Dr. John Keating, a Board-certified orthopedic
surgeon, designated as the impartial medical specialist. The Branch of Hearings and Review
affirmed this decision on May 3, 1999. Appellant requested reconsideration of this decision
repeatedly and the Office affirmed its decision on October 28, 1999, January 20, March 9 and 26
and June 5, 2000. The Office also issued final decisions addressing appellant’s pay rate for
compensation purposes. In a decision and order dated March 27, 2002, the Board found that the
Office had properly calculated appellant’s pay rate for compensation benefits and that he had not
established his entitlement to further compensation benefits due to his October 16, 1980
employment injury.3 The Board affirmed the Office’s October 28, 1999, January 20, March 9
and 29 and June 5, 2000 decisions.
Appellant continued to disagree with the decisions of the Office and the Board regarding
his pay rate for compensation purposes as well as his right to continuing compensation benefits.
The Office declined to reopen appellant’s claim for consideration of the merits on March 10,
April 1, 10 and 23, 2003. By decision and order dated April 9, 2004, the Board affirmed the
Office’s April 1, 10 and 23, 2003 decisions as well as the March 10, 2003 decision.4 The Board
found that appellant’s argument that he was entitled to a recurrent pay rate lacked a reasonable
color of validity. In regard to his continuing compensation benefits, the Board found that
appellant’s arguments that Dr. Keating did not provide an appropriately rationalized report, that
his report was not based on an appropriate history of injury as he did not receive an accurate
statement of accepted facts, that the employing establishment improperly provided him with an
investigative memorandum and that he did not review appellant’s job description did not
2

Docket No. 94-2407 (issued February 2, 1996).

3

Docket No. 00-2644 (issued March 27, 2002).

4

The Board issued a decision on September 2, 2003, Docket No. 03-1405, which was vacated by an order dated
December 22, 2003.

2

establish clear evidence of error on the part of the Office in relying on Dr. Keating’s report to
resolve a conflict of medical opinion evidence and terminate appellant’s compensation and
medical benefits. The Board further found that appellant had not established clear evidence of
error on the part of the Office due to the alleged failure of the Office to inform him of his right to
have his physician present during the second opinion examination or to the alleged failure of the
Office to provide appellant with 30 days to respond to the notice of proposed termination. The
facts and circumstances of the case as set out in the Board’s prior decisions are adopted herein by
reference.
Dr. Linda J. Sidwell, a Veterans Administration physician, completed a report on June 6,
2005 and noted appellant’s history of a cranial gunshot wound on January 19, 1976. She noted
that as a result of this injury appellant was paralyzed in the left arm and below the waist and was
hospitalized for four months. Dr. Sidwell noted the history of his accepted employment injury.
She diagnosed residuals of cranial gunshot wound including seizure disorder, chronic daily
headaches, intermittent migraine headaches, depression, alcohol abuse and left upper extremity
weakness. Dr. Sidwell further diagnosed chronic low back pain with evidence of herniated disc
at L3-4 and L5-S1 causing motor functional disability of the left hip, left knee and left ankle.
In a report dated June 22, 2005, Dr. Sanford Selcon, a Board-certified internist, noted
appellant’s history of injury and performed a physical examination of his back. He found
marked paravertebral muscle spasm and tenderness in appellant’s back as well as left lower
extremity paralysis. Dr. Selcon diagnosed chronic low back pain with radiculopathy causing
paralysis of the left lower extremity.
Dr. Allen Hassan, a Board-certified family practitioner and law school graduate,
completed a report on June 28, 2005 and reviewed the medical reports in the record. He
concluded that appellant was entitled to further compensation benefits from the Office.
Appellant disagreed with the Office’s decisions regarding termination of his
compensation benefits on October 19, 2005 and alleged that Dr. Keating failed to establish that
his employment-related injuries had ceased or resolved, that the Office had discriminated against
him based on his race, that the Office failed to inform appellant that Dr. Keating was designated
as an impartial medical specialist, that the Office failed to inform him that he could object to the
selection of Dr. Keating, that the Office terminating appellant’s compensation benefits before
allowing him an opportunity to respond and that the Office failed to inform him of the nature of
the conflict of medical evidence in his claim. Appellant requested reconsideration on June 12,
2006 and alleged that he was entitled to a merit review at any time based on the acceptance of his
claim in 1983. He mentioned the additional medical evidence submitted and alleged that his
employment contributed to his current conditions. On June 27, 2006 appellant alleged that he
did not return to work in a suitable light-duty position in January 5, 1981 as stated in the
statement of accepted facts.

3

By decision dated July 3, 2006, the Office denied appellant’s claim for merit review on
the grounds that his request for reconsideration was not timely filed and did not contain clear
evidence of error.5
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act6 does not entitle a claimant
to a review of an Office decision as a matter of right.7 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.8 The Office, through regulation, has imposed limitations on the exercise of its
discretionary authority. One such limitation is that the Office will not review a decision denying
or terminating a benefit unless the application for review is filed within one year of the date of
that decision.9 The Board has found that the imposition of this one-year time limitation does not
constitute an abuse of the discretionary authority granted the Office under 5 U.S.C. § 8128(a).10
The Office’s regulations require that an application for reconsideration must be submitted
in writing11 and define an application for reconsideration as the request for reconsideration
“along with supporting statements and evidence.”12 The regulations provide:
“[The Office] will consider an untimely application for reconsideration only if the
application demonstrates clear evidence of error on the part of [the Office] in its
most recent decision. The application must establish, on its face that such
decision was erroneous.”13

5

The Board notes that on appeal appellant requested review of a December 5, 2006 decision of the Office.
However, the Board notes that the record contains an informational letter with no appeal rights dated December 5,
2006 and does not contain a reviewable decision dated after July 3, 2006. Therefore, the Board’s review of the
record is limited to the evidence before the Office at the time of the July 3, 2006 decision. 5 U.S.C. § 501.2(c).
6

5 U.S.C. § 8128(a).

7

Thankamma Mathews, 44 ECAB 765, 768 (1993).

8

Id. at 768; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

9

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, 41 ECAB 186 (1989); petition for recon., denied, 41 ECAB 458 (1990).
10

5 U.S.C. § 10.607(b); Thankamma Mathews, supra note 7 at 769; Jesus D. Sanchez, supra note 8 at 967.

11

20 C.F.R. § 10.606.

12

Id. at § 10.605.

13

Id. at § 10.607(b).

4

In those cases where requests for reconsideration are not timely filed, the Office must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its
regulations.14
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.15 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.16 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.17 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.18 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.19 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.20 The Board must make an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.21
ANALYSIS
On July 9, 2006 appellant requested reconsideration of the May 3, 1999 merit decision
terminating his compensation benefits. As he filed his reconsideration request more than one
year from the Office’s May 3, 1999 merit decision, the Board finds that the Office properly
determined that this request was untimely.
The underlying merit issue in this case is whether the Office met its burden of proof to
terminate appellant’s compensation benefits.
The Board must make an independent
determination of whether the Office committed clear error in declining to reopen appellant’s
claim for merit consideration of whether his benefits were properly terminated. In his July 9,
2006 request for reconsideration, appellant alleged racial discrimination. The Board notes that
14

Thankamma Mathews, supra note 7 at 770.

15

Id.

16

Leona N. Travis, 43 ECAB 227, 241 (1991).

17

Jesus D. Sanchez, supra note 8 at 968.

18

Leona N. Travis, supra note 16.

19

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

20

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

21

Gregory Griffin, 41 ECAB 186 (1989), petition for recon., 41 ECAB 458, 466 (1990).

5

he has not submitted any detailed statements or substantive examples of discrimination on the
part of the Office and that his mere allegation of discrimination is not sufficient to establish clear
evidence of error on the part of the Office.
Appellant alleged procedural errors in the development of his claim such as the failure of
the Office to inform him that Dr. Keating was designated as an impartial medical specialist, that
the Office failed to inform him that he could object to the selection of Dr. Keating, that the
Office terminating his compensation benefits before allowing him an opportunity to respond and
that the Office failed to inform him of the nature of the conflict of medical evidence in his claim.
As noted above, it is not sufficient that the evidence submitted on reconsideration establishes a
clear procedural error, the evidence must be of sufficient probative value to prima facie shift the
weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of the Office’s decision.22 These allegations are not established, do not establish a
clear procedural error and cannot establish clear evidence of error.
Appellant further alleged that he was entitled to a merit review at any time based on the
acceptance of his claim in 1983. This argument lacks a reasonable color of validity as he has
received numerous decisions with clearly stated appeal rights since the initial acceptance of his
claim. Appellant is only entitled to request reconsideration beyond the current time limitation if
the Office had not previously informed him of the limitation.23
Appellant alleged that he did not return to work in a suitable light-duty position in
January 5, 1981 as stated in the statement of accepted facts. Whether or not his limited-duty
position was suitable work is not relevant to appellant’s claim for continuing compensation
benefits and even if factually established would not establish clear evidence of error on the part
of the Office.24 Furthermore, the Office’s statement that he returned to light-duty work in the
statement of accepted facts does not have any bearing on the issue of whether appellant has any
continuing disability or medical residuals as a result of his October 16, 1980 employment injury.
Therefore, these allegations are not sufficient to establish clear evidence of error on the part of
the Office.
Appellant also submitted new medical reports from Dr. Sidwell, a Veterans
Administration physician, Dr. Selcon, a Board-certified internist, and Dr. Hassan, a Boardcertified family practitioner. These reports noted appellant’s history of employment injury. In
regard to Dr. Hassan’s June 28, 2005 report, he did not report any findings on physical
examination and offered his legal opinion of the Office’s obligations to appellant. This opinion
is of limited probative value and cannot create a conflict with the findings of Dr. Keating, the
impartial medical examiner. Dr. Sidwell and Dr. Selcon opined that appellant’s current left leg
symptoms were due to his accepted employment injury and provided findings on physical
examination. However, there is no evidence that these physicians examined his diagnostic tests
in determining that his accepted herniated disc resulted in his current left leg condition.
22

Leon D. Faidley, Jr. supra note 20.

23

See D’Wayne Avila, 57 ECAB ___ (Docket No. 06-366, June 21, 2006).

24

Thankamma Mathews, supra note 7 at 770.

6

Additional reasoning regarding the causal relationship between appellant’s back injury and his
current condition is necessary given the severity of his preemployment cranial gunshot wound.
As these reports are not based on a detailed and accepted factual background and do not contain
medical reasoning in support of the opinion of respective physicians, the reports are not
sufficient to create a conflict with Dr. Keating’s report. To show clear evidence of error, the
evidence submitted must not only be of sufficient probative value to create a conflict in medical
opinion but must be of sufficient probative value to prima facie shift the weight of the evidence
in favor of the claimant and raise a substantial question as to the correctness of the Office’s
decision.25 As these reports do not create a conflict of medical opinion evidence, the reports are
not sufficient to establish clear evidence of error on the part of the Office.
CONCLUSION
The Board finds that appellant has not submitted sufficient evidence to establish clear
evidence of error of the part of the Office in terminating his compensation and medical benefits
and the Office properly declined to reopen his claim for consideration of the merits.
ORDER
IT IS HEREBY ORDERED THAT the July 3, 2006 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

25

Leon D. Faidley, Jr. supra note 20.

7

